 



Exhibit 10.1
STARBUCKS CORPORATION
2005 COMPANY-WIDE SUB-PLAN
TO THE
2005 LONG-TERM EQUITY INCENTIVE PLAN
     1. Purpose. The purposes of this Sub-Plan are (i) to assist in the
administration and implementation of the Starbucks Corporation 2005 Long-Term
Equity Incentive Plan (the “Plan”), by providing additional procedures and
guidelines which apply specifically to Partners, and (ii) to encourage ownership
of the Common Stock by all Partners. This Sub-Plan is intended to provide an
incentive for Partners to exert their maximum efforts to achieve the successful
operation of the Company and is intended to assist the Company in attracting and
retaining talented personnel by providing an opportunity to benefit from any
increased value of the Company, to which such Partners and new personnel will
have contributed. This Sub-Plan is intended to link the interests of the
Partners with those of the Company’s shareholders. The benefits of this Sub-Plan
are not a substitute for compensation otherwise payable to Partners pursuant to
the terms of their employment.
     2. Definitions. Capitalized terms used without definition in this Sub-Plan
shall have the meanings given such terms in the Plan. To the extent that any
term defined herein conflicts with the definition of such term under the Plan,
the definition in this Sub-Plan shall control.
     For purposes of this Sub-Plan:
          (a) “Active Status” shall mean for Partners, the absence of any
interruption or termination of service as a Partner. Active Status shall not be
considered interrupted for a Partner in the case of sick leave, maternity leave,
infant care leave, medical emergency leave, military leave, or any other leave
of absence properly taken in accordance with the policies of the Company or any
applicable Subsidiary as may be in effect from time to time. Whenever a
mandatory severance period applies under applicable law with respect to a
termination of service as a Partner, Active Status shall be considered
terminated upon such Partner’s receipt of notice of termination in whatever form
prescribed by applicable law.
          (b) “Award” shall mean any award or benefit granted under this
Sub-Plan, including Options, Restricted Stock, and Restricted Stock Units.
          (c) “Award Agreement” shall mean the written or electronic agreement
between the Company and a Partner setting forth the terms of the Award.
          (d) “Base Wages,” with respect to an Eligible Partner, means all gross
actual base pay (including any applicable shift differentials), whether paid or
deferred, but not including overtime, bonuses and commissions, and shall be
calculated before deductions for amounts contributed to Company or Subsidiary
benefits and/or long-term savings plans. “Base Wages” does not include deferred
income at payout, any awards payable under any long-term incentive plan to be
adopted by the Company or any Subsidiary, imputed income for life insurance,
relocation reimbursement or similar programs. With respect to the entire Company
and the Subsidiaries, “Base Wages” means the total amount of Base Wages for all
Eligible Partners at a particular time under this Sub-Plan.
          (e) “Beneficial Ownership” shall have the meaning set forth in
Rule 13d-3 promulgated under the Exchange Act.
          (f) “Board” shall mean the Board of Directors of the Company.
          (g) “Change of Control” shall mean the first day that any one or more
of the following conditions shall have been satisfied:
               (i) the sale, liquidation or other disposition of all or
substantially all of the Company’s assets in one or a series of related
transactions;

1



--------------------------------------------------------------------------------



 



               (ii) an acquisition (other than directly from the Company) of any
outstanding voting securities by any Person, after which such person (as the
term is used for purposes of Section 13(d) or 14(d) of the Exchange Act) has
Beneficial Ownership of twenty-five percent (25%) or more of the then
outstanding voting securities of the Company, other than a Board approved
transaction;
               (iii) during any 36-consecutive month period, the individuals
who, at the beginning of such period, constitute the Board (“Incumbent
Directors”) cease for any reason other than death to constitute at least a
majority of the members of the Board; provided however that except as set forth
in this Section 2(g)(iii), an individual who becomes a member of the Board
subsequent to the beginning of the 36-month period, shall be deemed to have
satisfied such 36-month requirement and shall be deemed an Incumbent Director if
such Director was elected by or on the recommendation of or with the approval of
at least two-thirds of the Directors who then qualified as Incumbent Directors
either actually (because they were Directors at the beginning of such period) or
by operation of the provisions of this section; if any such individual initially
assumes office as a result of or in connection with either an actual or
threatened solicitation with respect to the election of Directors (as such terms
are used in Rule 14a-12(c) of Regulation 14A promulgated under the Exchange Act)
or other actual or threatened solicitations of proxies or consents by or on
behalf of a Person other than the Board, then such individual shall not be
considered an Incumbent Director; or
               (iv) a merger, consolidation or reorganization of the Company, as
a result of which the shareholders of the Company immediately prior to such
merger, consolidation or reorganization own directly or indirectly immediately
following such merger, consolidation or reorganization less than fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
entity resulting from such merger, consolidation or reorganization.
          (h) “Code” shall mean the Internal Revenue Code of 1986, as amended.
          (i) “Committee” shall mean the Compensation and Management Development
Committee appointed by the Board.
          (j) “Common Stock” shall mean the common stock of the Company, par
value $0.001 per share.
          (k) “Company” shall mean Starbucks Corporation, a Washington
corporation and any successor thereto.
          (l) “Director” shall mean a member of the Board.
          (m) “Disability” shall mean (i) in the case of a Partner whose
employment with the Company or a Subsidiary is subject to the terms of an
employment or consulting agreement that includes a definition of disability,
“Disability” as used in this Sub-Plan shall have the meaning set forth in such
employment or consulting agreement during the period that such employment or
consulting agreement remains in effect; and (ii) in all other cases, the term
“Disability” as used in this Sub-Plan shall have the same meaning as set forth
under the Company’s long-term disability plan applicable to the Partner as may
be amended from time to time, and in the event the Company does not maintain any
such plan with respect to a Partner, a physical or mental condition resulting
from bodily injury, disease or mental disorder which renders the Partner
incapable of continuing his or her usual and customary employment with the
Company or a Subsidiary, as the case may be, for a period of not less than
120 days or such other period as may be required by applicable law.
          (n) “Eligible Partner” shall mean any regular, full-time or part-time
Partner who (i) was a Partner as of April 1 in the fiscal year of the Company
prior to the date of the Award grant, (ii) is a Partner on the date of the Award
grant, and (iii) who has been paid for at least 500 hours (which equates to
approximately twenty hours per week on average) between April 1 and the last day
of the prior fiscal year or between the first day of the

2



--------------------------------------------------------------------------------



 



prior fiscal year and March 31 of the fiscal year prior to the date of the Award
grant. Officers and members of the Board of Directors of the Company or its
Subsidiaries shall not be eligible to participate in this Sub-Plan.
          (o) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          (p) “Fair Market Value” shall mean the closing price per share of the
Common Stock on Nasdaq as to the date specified (or the previous trading day if
the date specified is a day on which no trading occurred), or if Nasdaq shall
cease to be the principal exchange or quotation system upon which the shares of
Common Stock are listed or quoted, then such exchange or quotation system as the
Company elects to list or quote its shares of Common Stock and that the
Committee designates as the Company’s principal exchange or quotation system.
          (q) “Family Member” shall include any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing a Partner’s
household (other than a tenant or an employee), a trust in which these persons
have more than fifty percent (50%) of the beneficial interest, a foundation in
which these persons (or a Partner) control the management of assets, and any
other entity in which these persons (or a Partner) own more than fifty percent
(50%) of the voting interests.
          (r) “Misconduct” with respect to a Partner shall mean any of the
following:
               (i) any material breach of an agreement between the Partner and
the Company or any Subsidiary which, if curable, has not been cured within
twenty (20) days after the Partner has been given written notice of the need to
cure such breach, or which breach, if previously cured, recurs;
               (ii) any willful unauthorized use or disclosure of confidential
information or trade secrets of the Company or any Subsidiary by the Partner;
               (iii) the Partner’s continued willful and intentional failure to
satisfactorily perform Partner’s essential responsibilities, provided that the
Partner has been given at least thirty (30) days’ written notice of the need to
cure the failure and cure has not been effected within that time period, or
which failure, if previously cured, recurs;
               (iv) any material failure of the Partner to comply with rules,
policies or procedures of the Company or any Subsidiary as they may be amended
from time to time, provided that the Partner has been given at least thirty
(30) days’ written notice of the need to cure the failure, if such failure is
curable, and cure has not been effected within that time period, or which
failure, if previously cured, recurs;
               (v) the Partner’s dishonesty, fraud or gross negligence related
to the business or property of the Company or any Subsidiary;
               (vi) personal conduct that is materially detrimental to the
business of the Company or any Subsidiary; or
               (vii) conviction of or plea of nolo contendere to a felony.
          (s) “Nasdaq” shall mean The Nasdaq Stock Market, Inc.
          (t) “Nonqualified Stock Option” shall mean an Option that does not
qualify or is not intended to qualify as an incentive stock option under
Section 422 of the Code.
          (u) “Officer” shall mean a Partner serving in a position of vice
president or higher of the Company.

3



--------------------------------------------------------------------------------



 



          (v) “Option” shall mean a Nonqualified Stock Option granted pursuant
to this Sub-Plan; no Option granted under this Sub-Plan shall be an incentive
stock option within the meaning of Section 422 of the Code.
          (w) “Optionee” shall mean a Partner who has been granted an Option.
          (x) “Partner” shall mean any Person who is a common law employee of,
receives remuneration for personal services to, is reflected on the official
human resources database as an employee of, and is on the payroll of the Company
or any Subsidiary. A Person is on the payroll if he or she is paid from or at
the direction of the payroll department of the Company, or any Subsidiary.
Persons providing services to the Company, or to any Subsidiary, pursuant to an
agreement with a staff leasing organization, temporary workers engaged through
or employed by temporary or leasing agencies, and workers who hold themselves
out to the Company or a Subsidiary to which they are providing services as being
independent contractors, or as being employed by or engaged through another
company while providing the services, and Persons covered by a collective
bargaining agreement (unless the collective bargaining agreement applicable to
the Person specifically provides for participation in this Sub-Plan) are not
Partners for purposes of this Sub-Plan and do not and cannot participate in this
Sub-Plan, whether or not such Persons are, or may be reclassified by the courts,
the U.S. Internal Revenue Service, the U. S. Department of Labor, or other
Person as, common law employees of the Company, or any Subsidiary, either solely
or jointly with another Person.
          (y) “Person” shall mean a natural person, company, government or
political subdivision, agency or instrumentality of a government.
          (z) “Plan” shall mean the Starbucks Corporation 2005 Long-Term Equity
Incentive Plan.
          (aa) “Reprice” shall mean the adjustment or amendment of the exercise
price of Options previously awarded, whether through amendment, cancellation,
replacement of grant or any other means.
          (bb) “Resignation (or Resign) for Good Reason” shall mean any
voluntary termination by written resignation of the Active Status of any Partner
after a Change of Control because of: (1) a material reduction in the Partner’s
authority, responsibilities or scope of employment; (2) an assignment of duties
to the Partner inconsistent with the Partner’s role at the Company or Subsidiary
prior to the Change of Control; (3) a reduction in the Partner’s base salary or
total incentive compensation; (4) a material reduction in the Partner’s
benefits, unless such reduction applies to all Partners of comparable rank; or
(5) the relocation of the Partner’s primary work location more than fifty
(50) miles from the Partner’s primary work location prior to the Change of
Control; provided that the Partner’s written notice of voluntary resignation
must be tendered within one (1) year after the Change of Control, and shall
specify which of the events described in clauses (1) through (5) above resulted
in the resignation.
          (cc) “Restricted Stock” shall mean a grant of Shares pursuant to this
Sub-Plan.
          (dd) “Restricted Stock Units” shall mean a grant of the right to
receive Shares in the future or their cash equivalent (or both) pursuant to this
Sub-Plan and may be paid in Shares, their cash equivalent or both.
          (ee) “Retirement” shall mean, with respect to any Partner, voluntary
termination of employment after attainment of age fifty-five (55) and at least
ten (10) years of credited service with the Company or any Subsidiary (but only
during the time the Subsidiary was a Subsidiary), as determined by the Committee
in its sole discretion.
          (ff) “Share” shall mean one share of Common Stock, as adjusted in
accordance with Section 6 of this Sub-Plan.
          (gg) “Sub-Plan” means this Starbucks Corporation 2005 Company-Wide
Sub-Plan to the Plan, including any country-specific rules approved and adopted
by the Committee, as such plan and country-specific rules may be amended and
restated from time to time.

4



--------------------------------------------------------------------------------



 



          (hh) “Subsidiary” shall mean, with respect to the Company, a
“subsidiary corporation,” whether now or hereafter existing, as defined in
Section 424(f) of the Code and in addition (1) a limited liability company,
partnership or other entity in which the Company controls fifty percent (50%) or
more of the voting power or equity interests, or (2) an entity with respect to
which the Company possesses the power, directly or indirectly, to direct or
cause the direction of the management and policies of that entity, whether
through the Company’s ownership of voting securities, by contract or otherwise.
     3. Administration of this Sub-Plan.
          (a) Committee. This Sub-Plan shall be administered by the Committee,
subject to such terms and conditions as the Committee may prescribe; provided
that they are consistent with the terms of the Plan. Notwithstanding anything
herein to the contrary, the Committee’s power to administer this Sub-Plan, and
actions the Committee takes under this Sub-Plan, shall be limited by the
provisions set forth in the Committee’s charter, as such charter may be amended
from time to time, and the further limitation that certain actions may be
subject to review and approval by either the full Board or a panel consisting of
all of the Independent Directors of the Company.
          (b) Authority; Powers. Subject to the express terms and conditions set
forth herein and the Plan, the Committee shall have the discretion from time to
time:
               (i) to grant Options, Restricted Stock, or Restricted Stock Units
to Partners and to determine the terms and conditions of such Awards, including
the determination of the Fair Market Value of the Shares and the exercise price,
and to modify or amend each Award, with the consent of the Partner when
required;
               (ii) to determine the Partners to whom Awards, if any, will be
granted hereunder, the timing of such Awards, and the number of Shares to be
represented by each Award;
               (iii) to construe and interpret this Sub-Plan and the Awards
granted hereunder;
               (iv) to prescribe, amend, and rescind rules and regulations
relating to this Sub-Plan or to any sub-plan established under this Sub-Plan,
including the form of Award Agreement, and manner of acceptance of an Award,
such as correcting a defect or supplying any omission, or reconciling any
inconsistency so that this Sub-Plan, any sub-plan established under this
Sub-Plan or any Award Agreement complies with applicable law regulations and
listing requirements and to avoid unanticipated consequences deemed by the
Committee to be inconsistent with the purposes of this Sub-Plan, any sub-plan
established under this Sub-Plan or any Award Agreement;
               (v) to establish performance criteria (as defined in Section
11(b) of the Plan) for Awards made pursuant to this Sub-Plan or to any sub-plan
established under this Sub-Plan in accordance with a methodology established by
the Committee, and to determine whether performance goals have been attained;
               (vi) to accelerate or defer (with the consent of the Partner) the
exercise or vested date of any Award;
               (vii) to authorize any Person to execute on behalf of the Company
any instrument required to effectuate the grant of an Award previously granted
by the Committee;
               (viii) to establish sub-plans, procedures, or guidelines for the
grant of Awards to Eligible Partners;
               (ix) to make all other determinations deemed necessary or
advisable for the administration of this Sub-Plan or any sub-plan established
under this Sub-Plan;

5



--------------------------------------------------------------------------------



 



Provided that, no consent of a Partner is necessary under clauses (i) or (vi) if
a modification, amendment, acceleration, or deferral, in the reasonable judgment
of the Committee, confers a benefit on the Partner or is made pursuant to an
adjustment in accordance with Section 6.
          (c) Effect of Committee’s Decision. All decisions, determinations, and
interpretations of the Committee shall be final and binding on all Partners, the
Company (including the Subsidiaries), any shareholder and all other Persons.
          (d) Delegation. Notwithstanding anything to the contrary set forth in
the Plan, unless otherwise determined by the Board from time to time, the
Committee may not delegate the ability to grant any Awards pursuant to this
Sub-Plan.
     4. Maximum Annual Option Grant. The Shares issued under this Sub-Plan are
Shares reserved for issuance under the Plan. The maximum number of Options an
Eligible Partner may receive in any fiscal year of the Company may not exceed
that number of Options to purchase Shares having an aggregate Fair Market Value
on the date of grant equal to fourteen percent (14%) of such Eligible Partner’s
Base Wages for the previous fiscal year. Notwithstanding the foregoing, the
Committee, in its sole discretion, may increase the maximum value of shares
subject to Awards set forth in the prior sentence from time to time. Upon a
change in capitalization, the number of Shares referred to in the first sentence
of this Section 4 shall be adjusted pursuant to Section 6.
     5. Procedure for Exercise of Awards; Rights as a Shareholder.
          (a) Procedure. An Award shall be exercised when written, electronic or
verbal notice of exercise has been given to the Company, or the brokerage firm
or firms approved by the Company to facilitate exercises and sales under this
Sub-Plan, in accordance with the terms of the Award by the Person entitled to
exercise the Award and full payment for the Shares with respect to which the
Award is exercised has been received by the Company or the brokerage firm or
firms, as applicable. The notification to the brokerage firm shall be made in
accordance with procedures of such brokerage firm approved by the Company. Full
payment may, as authorized by the Committee, consist of any consideration and
method of payment allowable under Section 5(b) of this Sub-Plan. The Company
shall issue (or cause to be issued) such share certificate promptly upon
exercise of the Award. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the share certificate is issued,
except as provided in Section 6 of this Sub-Plan.
          (b) Method of Payment. The permissible methods of payment of
consideration for any Shares to be issued upon exercise or other required
settlement of an Award shall be: (i) with respect to an Option, a request that
the Company or the designated brokerage firm conduct a cashless exercise of the
Option; and (ii) cash. Notwithstanding anything to the contrary contained in the
Plan, payment of the aggregate exercise price of Options by means of tendering
previously owned shares of Common Stock shall not be permitted.
          (c) Withholding Obligations. To the extent required by applicable
federal, state, local or foreign law, the Committee may and/or a Partner shall
make arrangements satisfactory to the Company for the satisfaction of any
withholding tax obligations that arise with respect to any Option, Restricted
Stock or Restricted Stock Units, or any sale of Shares. The Company shall not be
required to issue Shares or to recognize the disposition of such Shares until
such obligations are satisfied. These obligations may be satisfied by having the
Company withhold a portion of the Shares that otherwise would be issued to a
Partner under such Award, such withholding to be done at the minimum tax rate
required by applicable law. Notwithstanding anything to the contrary contained
in the Plan, the satisfaction of these obligations by tendering previously owned
shares of Common Stock shall not be permitted.
          (d) Shareholder Rights. Except as otherwise provided in this Sub-Plan,
until the issuance (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company) of the share
certificate evidencing such Shares, no right to vote or receive dividends or any
other rights as a shareholder shall exist with respect to the Shares subject to
the Award, notwithstanding the exercise of the Award.

6



--------------------------------------------------------------------------------



 



          (e) Non-Transferability of Awards. An Award may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in exchange for
consideration, except that an Award may be transferred (i) by will, or by the
laws of descent or distribution applicable to, a deceased Partner, and/or
(ii) pursuant to a domestic relations order.
     6. Adjustments to Shares Subject to this Sub-Plan. If any change is made to
the Shares by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Shares as a class without the Company’s receipt of consideration,
appropriate adjustments shall be made to the number of Shares which are subject
to outstanding Awards under this Sub-Plan. The Committee may also make
adjustments described in the previous sentence in the event of any distribution
of assets to shareholders other than a normal cash dividend. In determining
adjustments to be made under this Section 6, the Committee may take into account
such factors as it deems appropriate, including the restrictions of applicable
law and the potential tax consequences of an adjustment, and in light of such
factors may make adjustments that are not uniform or proportionate among
outstanding Awards. Adjustments, if any, and any determinations or
interpretations, including any determination of whether a distribution is other
than a normal cash dividend, made by the Committee shall be final, binding and
conclusive. For purposes of this Section 6, conversion of any convertible
securities of the Company shall not be deemed to have been “effected without
receipt of consideration.”
     7. Expiration of Awards.
          (a) Expiration, Termination or Forfeiture of Awards. Unless otherwise
provided in the applicable Award Agreement or any severance agreement, vested
Awards granted under this Sub-Plan shall expire, terminate, or otherwise be
forfeited as follows:
               (i) ninety (90) days after the date of termination of a Partner’s
Active Status, other than in circumstances covered by (ii), (iii), (iv) or
(v) below;
               (ii) immediately upon termination of a Partner’s Active Status
for Misconduct;
               (iii) twelve (12) months after the date on which a Partner ceased
performing services as a result of his or her total and permanent Disability;
               (iv) twelve (12) months after the date of the death of a Partner
whose Active Status terminated as a result of his or her death; and
               (v) thirty-six (36) months after the date on which the Partner
ceased performing services as a result of Retirement.
          (b) Extension of Term. Notwithstanding subsection (a) above, the
Committee shall have the authority to extend the expiration date of any
outstanding Option in circumstances in which it deems such action to be
appropriate (provided that no such extension shall extend the term of an Option
beyond the date on which the Option would have expired if no termination of the
Partner’s Active Status had occurred).
     8. Effect of Change of Control. Notwithstanding any other provision in this
Sub-Plan or the Plan to the contrary, the following provisions shall apply
unless otherwise provided in the most recently executed agreement between the
Partner and the Company, or specifically prohibited under applicable laws, or by
the rules and regulations of any applicable governmental agencies or national
securities exchanges or quotation systems.
          (a) Acceleration. Awards of a Partner shall be Accelerated (as defined
in Section 8(b) below) as follows:
               (i) With respect to any Partner, upon the occurrence of a Change
of Control described in Section 2(g)(i);
               (ii) With respect to any Partner who Resigns for Good Reason or
whose Active Status is terminated within one year after a Change of Control
described in Section 2(g)(ii), (iii) or (iv); and

7



--------------------------------------------------------------------------------



 



               (iii) With respect to any Partner, notwithstanding
Section 8(a)(ii) above, upon the occurrence of a Change of Control described in
Section 2(g)(iv), but only if in connection with such Change of Control each
Award is not assumed or an equivalent award substituted by such successor entity
or a parent or subsidiary of such successor entity.
          (b) Definition. For purposes of this Section 8, Awards of a Partner
being “Accelerated” means, with respect to such Partner:
               (i) any and all Options shall become fully vested and immediately
exercisable, and shall remain exercisable throughout their entire term;
               (ii) any restriction periods and restrictions imposed on
Restricted Stock or Restricted Stock Units that are not performance-based shall
lapse; and
               (iii) the restrictions and deferral limitations and other
conditions applicable to any other Awards shall lapse, and such other Awards
shall become free of all restrictions, limitations or conditions and become
fully vested and transferable to the full extent of the original grant.
     9. Grant, Terms and Conditions of Options.
          (a) Designation. Each Option shall be designated in an Award Agreement
as a Nonqualified Stock Option.
          (b) Terms of Options. The terms of all Options shall be at the
discretion of the Committee.
          (c) Option Exercise Prices.
               (i) The per Share exercise price under an Option shall be no less
than one hundred percent (100%) of the Fair Market Value per Share on the date
of grant.
               (ii) In no event shall the Board or the Committee be permitted to
Reprice an Option after the date of grant without shareholder approval.
          (d) Vesting. Subject to Section 8 and unless otherwise approved by the
Committee, each Option granted under this Sub-Plan shall vest and/or become
exercisable in annual twenty-five percent (25%) installments commencing on the
first anniversary of the date of grant. To the extent not exercised,
installments shall accumulate and be exercisable, in whole or in part, at any
time after becoming exercisable, but not later than the date the Options expire.
To the extent Options vest and become exercisable in increments, such Options
shall cease vesting as of the date of the Optionee’s Disability or termination
of such Optionee’s Active Status for reasons other than Retirement or death. In
case of such Optionee’s Retirement or death, such Options shall become fully
vested and immediately exercisable.
          (e) Exercise. Any Option granted hereunder shall be exercisable at
such times and under such conditions as determined by the Committee at the time
of grant, and as are permissible under the terms of this Sub-Plan. An Option may
not be exercised for a fraction of a Share.
     10. Grant, Terms and Conditions of Stock Awards.
          (a) Designation. Restricted Stock or Restricted Stock Units may be
granted either alone, in addition to, or in tandem with other Awards granted
under this Sub-Plan. Restricted Stock or Restricted Stock Units may include a
dividend equivalent right, as permitted by Section 6. After the Committee
determines that it will offer Restricted Stock or Restricted Stock Units, it
will advise the Partner in writing or electronically, by means of an Award
Agreement, of the terms, conditions and restrictions, including vesting, if any,
related to the offer, including the number of Shares that the Partner shall be
entitled to receive or purchase, the price to be paid, if any, and, if

8



--------------------------------------------------------------------------------



 



applicable, the time within which the Partner must accept the offer. The offer
shall be accepted by execution of an Award Agreement or as otherwise directed by
the Committee. Restricted Stock Units may be paid as permitted by Section 5(b).
The term of each award of Restricted Stock or Restricted Stock Units shall be at
the discretion of the Committee.
          (b) Performance Criteria. Restricted Stock and Restricted Stock Units
granted pursuant to this Sub-Plan that are intended to qualify as “performance
based compensation” under Section 162(m) of the Code shall be subject to the
attainment of performance goals relating to the Performance Criteria selected by
the Committee and specified at the time such Restricted Stock and Restricted
Stock Units are granted.
          (c) Vesting. Subject to Section 8 and unless otherwise approved by the
Committee, Restricted Stock or Restricted Stock Units granted under this
Sub-Plan shall vest in annual twenty-five percent (25%) installments commencing
on the first anniversary of the date of grant. Unless the Committee determines
otherwise, the Award Agreement shall provide for the forfeiture of the
non-vested Shares underlying Restricted Stock or Restricted Stock Units upon the
termination of a Partner’s Active Status. To the extent that the Partner
purchased the Shares granted under such Restricted Stock or Restricted Stock
Units and any such Shares remain non-vested at the time the Partner’s Active
Status terminates, the termination of Active Status shall cause an immediate
sale of such non-vested Shares to the Company at the original price per Share
paid by the Partner.
     11. Termination and Amendment of this Sub-Plan. This Sub-Plan shall
terminate on the date of termination of the Plan and no Award may be granted
pursuant to this Sub-Plan thereafter. The Committee may at any time and from
time to time amend, modify or suspend this Sub-Plan and all administrative
rules, regulations and practices; provided, however, that no such amendment,
modification, suspension or termination shall impair or adversely alter any
Awards theretofore granted under this Sub-Plan, except with the consent of the
Partner, nor shall any amendment, modification, suspension or termination
deprive any Partner of any Shares that he or she may have acquired through or as
a result of this Sub-Plan.
     12. Non-Exclusivity of this Sub-Plan. The adoption of this Sub-Plan by the
Committee shall not be construed as amending, modifying or rescinding the Plan
but is intended to serve as a framework for the Committee with respect to grants
of Awards to Eligible Partners.
     13. Partners in Foreign Countries. Without amending this Sub-Plan, the
Committee may grant Awards to Partners who are foreign nationals on such terms
and conditions different from those specified in this Sub-Plan to achieve the
purposes of this Sub-Plan. In furtherance of such purposes, the Committee may
make such modifications to this Sub-Plan as may be necessary or advisable to
comply with the provisions of the laws in other countries in which the Company
or any Subsidiary operates or has employees.
     14. Multiple Award Grants. The terms of each Award grant may differ from
other Awards granted under this Sub-Plan at another time. The Committee may also
make more than one grant of Awards to a given Eligible Partner during the term
of this Sub-Plan.
(Approved by the Compensation and Management Development Committee of the Board
of Directors on May 3, 2005)

9